DIETZEN, Justice
(concurring).
I concur in the result reached by the majority, but disagree with its underlying analysis that the word “appear” in Minn. Stat. § 176.361, subd. 4 (2014), is not ambiguous.
Minnesota Statutes § 176.361, subdivision 4, provides:
Unless a stipulation has been signed and filed or the intervenor’s right to reimbursement has otherwise been established, the intervenor shall attend all settlement or pretrial conferences, administrative conferences, and the hearing. Failure to appear shall result in the denial of the claim for reimbursement.
In my view, the word “appear” is susceptible to two reasonable interpretations, and therefore is ambiguous. The first reasonable interpretation of “appear” is the intervenor must be present at “all settlement or pretrial conferences, administrative conferences, and the hearing” to satisfy the requirements of the statute, and avoid a default. This interpretation aligns with the literal meaning of the word “appear.” See The American Heritage Dictionary of the English Language 85 (5th ed. 2011) (“To present oneself formally before a court as defendant, plaintiff, or counsel.”).
The second reasonable interpretation of “appear” is that the intervenor must either be present at all conferences and the hearing, or serve or file a pleading in the proceeding. The word “appear” is not defined in the rules governing workers’ compensation proceedings. See Minn. R. 1415.0300 (2013); Minn. R. 1420.0200 (2013). But the Minnesota Rules of Civil Procedure provide that “[a] party appears when that party serves or files any document in the proceeding.” Minn. R. Civ. P. 5.01. This interpretation aligns with the legal definition of “appearance” as “a defendant’s act of taking part in a lawsuit, whether by formally participating in it or *712by an answer, demurrer, or motion.” Black’s Law Dictionary 118 (10th ed.2014) (emphasis added). Under this interpretation, the word “appear” has a different meaning than the word “attend” as used in Minn.Stat. § 176.361, subd. 4, thus honoring the textual canon that “when different words are used in the same context, we assume that the words have different meanings.” Dereje v. State, 837 N.W.2d 714, 720 (Minn.2013).
Thus, “appear” as it is used in Minn. Stat. § 176.361, subd. 4, could be interpreted as requiring the intervenor to (1) be present at all conferences or hearings, or (2) serve and file a pleading in the case proceeding. Both of these interpretations are reasonable, and therefore I would conclude that Minn.Stat. § 176.361, subd. 4, is ambiguous. Nonetheless, for the reasons advanced by the majority, I believe the most reasonable interpretation of the word “appear” as it is used in Minn.Stat. § 176.361, subd. 4, is that the intervenor must be present at all conferences and hearings. Consequently, I concur in the result that the Relators’ claims for reimbursement were properly denied.